OPINION. Murdock, Judge: The petitioner does not know exactly how much he spent on the salesmen under him and on their wives and children, but he testified that he did spend his own funds for that purpose and he gave as his best estimate of the total, $50 a month or $600 a year for 1947. If he had kept some record, he might have been able to prove the exact amount which he spent. It is not clear whether or not he included in the estimate the amount which he spent for his own entertainment and which might not properly be regarded as an expense of his business as field manager. Some of the amounts which he spent were ordinary and necessary expenses of that business. They were spent by him in an honest and legitimate effort to do a better job by creating and maintaining friendly relations between himself and the salesmen upon whom he had to depend not only for his bonus, but for the selling in the territory under his supervision. The one answer clearly wrong is that given by the Commissioner, who allowed no deduction whatsoever. William Lee Tracy, 39 B. T. A. 578; John J. Ide, 43 B. T. A. 799. The parties should have settled the case on some amicable basis, but since they failed to do so, the Court, following the principle of Cohan v. Commissioner, 39 F. 2d 540, has determined that $300 is a proper deduction. Reviewed by the Court. Decision will he entered wider Rule 50.